 SMITHFIELD PACKING CO.Smithfield Packing Co. and Virginia and NorthCarolina Laborers' District Council affiliatedwith Laborers' International Union of NorthAmerica, AFL-CIO. Case 11-CA-9149September 24, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 19, 1981, Administrative Law JudgeIrwin H. Socoloff issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, SmithfieldPacking Co., Kinston, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent's request for oral argument is hereby denied as, in ouropinion, the record in this case, including the exceptions and brief, ade-quately presents the issues.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Uponcharges filed on May 15 and June 2 and 26, 1980, byVirginia and North Carolina Laborers' District Councilaffiliated with Laborers' International Union of NorthAmerica, AFL-CIO, herein referred to as the Union,against Smithfield Packing Co., herein called Respond-ent, the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 11, issued acomplaint dated June 27, 1980, alleging violations by Re-spondent of Section 8(a)(1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended, hereincalled the Act. Respondent, by its answer, denied thecommission of any unfair labor practices.Pursuant to notice, a hearing was held before me inKinston, North Carolina, on February 23, 1981, at whichthe General Counsel and Respondent were representedby counsel and were afforded full opportunity to be258 NLRB No. 22heard, to examine and cross-examine witnesses, and to in-troduce evidence. Thereafter, the parties filed briefswhich have been duly considered.Upon the entire record in this case, and from my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Virginia corporation, operates a plant inKinston, North Carolina, where it is engaged in theslaughtering and packing of pork. During the yearending December 31, 1979, a representative period, Re-spondent, in the course and conduct of its business oper-ations, purchased and received at the Kinston plantgoods and materials valued in excess of $50,000 whichwere sent directly from points located outside the Stateof North Carolina. In that same time period, it sold andshipped products valued in excess of $50,000 from theKinston, North Carolina, plant directly to points locatedoutside that State. I find that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. BackgroundOn Sunday, March 9, 1980, at or about 3:30 p.m., Re-spondent's boning department employees, BeverlyTaylor, David Powell, Lottie Mitchell, Wayne Hill,Rufus Hodges, and Daniel Koonce, walked off the joband left the plant before the day's work had been com-pleted. The General Counsel contends herein that thoseemployees thus engaged in a concerted action to protestthe failure of Respondent to limit worktime for that dayto a period of 8 hours as previously promised. Accord-ingly, the General Counsel urges, Respondent violatedSection 8(a)(l) of the Act when it subsequently dis-charged the employees for having participated in the 1-day work stoppage, an activity protected under Section7 of the Act. Respondent contends that, in effectuatingthe discharges, it lawfully applied its rule prohibiting em-ployees from leaving work before the end of their shifts.In Respondent's view, when the above-named six em-ployees violated that rule on March 9, they acted indi-vidually and not concertedly.'Subsequently, on April 4, 1980, the Union filed a peti-tion with the Board seeking to represent the plant em-ployees. Following execution of a Stipulation for Certifi-cation Upon Consent Election, an election was conduct-ed on May 22. The Union did not receive a majority ofthe valid votes counted and, thereafter, the Regional Di-rector found that its postelection objections were with-out merit. On July 25, 1980, the Board adopted the Re-' On or about April 2, 1980, those employees were reinstated to theirformer positions. They did not receive backpay.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgional Director's recommendations and issued a Certifi-cation of Results.2In this case, the General Counsel con-tends, and Respondent denies, that several days beforethe election Respondent, by its supervisor, Charlie High,unlawfully interrogated a union activist, employee CathySutton.B. FactsOn Monday and Tuesday, March 3 and 4, 1980, heavysnowfall prevented normal operations at Respondent'splant. In order to recover the lost production time, it de-cided to operate the plant during the ensuing weekend.Accordingly, on Friday, March 7, the plant superintend-ent, Lloyd Copeland, met with the boning departmentemployees to announce that decision. The employeeswere told that Saturday work would be mandatory whilework on Sunday was optional. According to Copeland'stestimony, he informed the employees, in response to aninquiry, that Sunday work would be for a period of "ap-proximately" 8 hours. Employees Taylor, Powell, andMitchell testified that Copeland stated that Sunday workwould be for a period "no longer than" or "no morethan" 8 hours.3Some 52 employees, including Taylor, Powell, Mitch-ell, Hill, Hodges, and Koonce, reported for boning de-partment work on a voluntary basis on Sunday, March 9.Shortly before 3:30 p.m., and after completion of morethan 8 hours of work, Taylor, according to her credited,uncontradicted testimony, asked Powell what he wasgoing to do. Powell responded, stating that "the mantold him no longer than 8 hours, and he had made an ap-pointment for 4 o'clock and he had to go." Taylorstated, "Well, I'm going, too." They then asked Mitchellif she would also leave and she replied, "Yes, the mantold me 8 hours and I'm going." At 3:30 p.m., Taylortestified, she, Powell, and Mitchell, along with Hill,Hodges, and Koonce, left their work stations and pro-ceeded to the washup area where they encountered theirsupervisor, George Rouse,4who asked them where theywere going. The employees stated that they "were goinghome, that the man promised us no more than 8 hoursand we had already worked 9." Rouse asked Taylor, in-dividually, where she was going and she stated that shehad been promised an 8-hour day, she had alreadyworked 9 hours, and she needed to go home as she wasin the process of moving her residence. As Powell leftthe plant, Rouse questioned him and Powell stated thathe had to leave in order to keep an appointment. Mitch-ell told Rouse that she had to leave as she had to pick upher daughter. Rouse told each employee, "Go ahead,I've got your name."When the above-named six employees reported forwork on the next day, Monday, March 10, they were in-structed by Rouse to leave the plant and go home. The2 Case I I-RC-4864 (not reported in volumes of Board Decisions).a On any given workday at Respondent's plant, there is no certainquitting time. Rather, work hours vary from day to day, depending uponthe size, quality, and temperature of the meat to be cut, as well as theamount of time needed for clean up.4 The complaint alleges, and the answer admits, that Rouse, CopelandPersonnel Manager Donald Kintz, and Supervisor Charlie High are su-pervisors within the meaning of Sec. 2(1 ) of the Act.supervisor stated that he would later inform them as towhether or not they were still employed. When byWednesday, March 12, the employees had not been con-tacted, they, as a group, went to the plant to see Person-nel Manager Kintz. Kintz, along with Copeland andPlant Manager John Oliver, agreed to see the employeesindividually. Kintz testified that, during the ensuing in-terviews, Taylor, Mitchell, Hill, and Koonce stated thatCopeland had promised an 8-hour day for the Sunday inquestion; Hodges stated that Copeland had said "approxi-mately" 8 hours; and Powell agreed that Copeland hadsaid "approximately" 8 hours or "something like that."5As to their reasons for leaving their work stations andgoing home, Kintz testified that Taylor informed Re-spondent's officials that "I left because I had to move";Mitchell stated, "I don't know why the rest of them left.I had a babysitter problem and the babysitter had to besomewhere at 4 o'clock and I had to pick up the baby";Powell said, "I don't know why the other people left. Ihad to see a man about buying something"; Hill andKoonce each stated that they had worked 8 hours asspecified by Copeland; and Hodges said that, when hesaw the other employees leave, he left too.Kintz further testified that he, Copeland, and Oliverdecided to discharge the six employees pursuant to Re-spondent's attendance rule which prohibits employeesfrom leaving work before the end of their shifts. The em-ployees were so informed during the March 12 inter-views. At the time, according to Kintz, Respondent didnot have information indicating that, in leaving work onMarch 9, the six employees had acted together. Asnoted, some 3 weeks later Respondent reinstated the sixemployees with full rights and privileges, but withoutbackpay.6Employee Cathy Sutton7testified that several daysbefore the election she was called to the office of her im-mediate supervisor, Charlie High, where she received awritten warning from High for absenteeism.8Sutton fur-ther testified that, at that point, "I got mad. I said that Ithought this was a stupid thing to be doing right beforean election ...and Mr. High said 'How do you thinkthe vote will go?' I said, 'I don't know."' High, in histestimony, denied asking Sutton how she thought thevote would go. He testified that when he gave Suttonthe written warning she became excited and said, "Youshouldn't be doing this this close to an election," andHigh responded, "We do have company rules that we allhave to live by."' Kintz' testimony in this regard was corroborated by Copeland.Powell testified that he informed Kintz. Copeland, and Oliver that he didnot hear Copeland use the word "approximately.' The General Counsel is presently unable to locate Hill, Hodges. andKoonlce. Thus, they did not testify at the hearing.7 During the course of the campaign. Sutton solicited employee signa-tures on union authorization cards. At the election she served as observerfor the Unlion.8 The General Counsel concedes that Respondent issued the warningfor lawful reasons.262 SMITHFIELD PACKING CO.C. Conclusions1. The 8(a)(l) allegationInasmuch as, concededly, when Sutton received thewritten warning notice, for lawful reasons, she becameexcited or irate, I think it likely that High's recollectionof the preelection conversation is the more accurate ac-count. In any event, even were I to accept Sutton's ver-sion of that discourse, I would find no violation of theAct. Thus, it was during a conversation in which the em-ployee was being lawfully disciplined-by a first-line su-pervisor-that the subject of the election was intro-duced-by the employee. High's alleged question con-cerning the outcome of the election occurred in this con-text and against a background free of hostility by Re-spondent toward the Union. I conclude that the particu-lar question allegedly asked by High would not, in suchcircumstances, have had a coercive impact. I find andconclude that Respondent did not violate the Act in thisregard.2. The dischargesIn N.L.R.B. v. Washington Aluminum Co.,9the Su-preme Court held that employees who reported to theirjobs and then spontaneously ceased work because of un-satisfactory conditions in the plant were engaged in aprotected concerted activity. In that case, the work stop-page occurred without advance notice to the employerand without prior demand for a change in working con-ditions. Subsequently, in First National Bank ofOmaha,'°the Board held that a previously unannouncedconcerted refusal to work overtime, by a group of unre-presented employees, prompted by dissatisfaction withthe employer's overtime policies was "a presumptivelyconcerted activity." The work stoppage did not lose itsprotected status because it was limited in duration to theovertime hours and was "unaccompanied by any affirma-tive indication as to what the employees intended to doin the future if the employer continued to maintain theexisting overtime policies.""In my view, the cited cases are dispositive of the in-stant matter. In so concluding, I reject Respondent's con-tention that the employees in this case were not engagedin a concerted action since some or all of them main-tained and expressed individual reasons for participatingin the work stoppage. That the employees may have hadindividual reasons for desiring to leave the plant at 3:30p.m. on Sunday, March 9, 1980, is beside the point. Whatis crucial is that they made common cause to protesttheir employer's refusal to honor what was, in the pro-testing employees' view, a commitment to limit work-time for that day to 8 hours. In leaving the plant intandem and on that basis the subject employees engagedin the clearest form of concerted activity. While three ofthe employees who were discharged for having takenpart in that action did not testify at the hearing, therecord evidence makes it clear that their discharges didnot differ from those of the other employees who en-9 370 U.S. 9 (1962).'° 171 NLRB 1145 (1968), enfd. 413 F.2d 921 (81h Cir. 1969)~ See Polyrech. Incorporated, 195 NLRBI 695 (1972)gaged in the concerted walkout. Accordingly, the testi-mony of the three employees was not essential in orderto prove that they were unlawfully terminated. 2 I findand conclude that, in discharging the six employees whoparticipated in the walkout, Respondent violated Section8(a)( 1) of the Act.iV. THrl EFI:FEC I 01 F H UNI FAIR AROR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. TH RMED)YHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. Respondent Smithfield Packing Co. is an employerengaged in commerce, and in operations affecting com-merce, within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Virginia and North Carolina Laborers' DistrictCouncil affiliated with Laborers' International Union ofNorth America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By discharging Beverly Taylor, David Powell,Lottie Mitchell, Wayne Hill, Rufus Hodges, and DanielKoonce because those employees had engaged in pro-tected concerted activities, Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent has not otherwise violated the Act asalleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"lThe Respondent, Smithfield Packing Co., Kinston,North Carolina, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:[ See .lmcriratt Grinding & .lhime Co., 150 NLRB 1357 (1965)Ill the eent no exceptions are filed a pros ided h Sec. 102 46 ofthe Rule, and Regulations of the National Iahbor Relationl Board, thefinding,, conclu.,ion,. and recommended Order herein ,ihall. as prov idedil Sec 102 48 of the Rule, and Regulations. he adopted h the Board andhecome its findings cnclusions. and Order. and all ohjections theretoshall he entid ,halis ed for lll purpo se,263 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Discharging employees because they have engagedin protected concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Beverly Taylor, David Powell, LottieMitchell, Wayne Hill, Rufus Hodges, and Daniel Koonceimmediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges.(b) Make the above-listed employees whole for anyloss of pay they may have suffered by reason of Re-spondent's discrimination against them by payment toeach of them of a sum of money equal to that which thatemployee normally would have earned as wages fromthe date of the discrimination to the date of Respondent'soffer of reinstatement, less net earnings during suchperiod, with backpay to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon as set forth in Florida SteelCorporation, 231 NLRB 651 (1977) (see, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its plant in Kinston, North Carolina, copiesof the attached notice marked "Appendix."'4Copies of41n the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."said notice, on forms provided by the Regional Directorfor Region I1, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNoincE To EMPLOYEESPOSTED BY ORDER OE THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WI.LL NOT discharge employees because theyhave engaged in protected concerted activities.WE Wll.I. NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed by Section 7of the National Labor Relations Act, as amended.WE WILL offer Beverly Taylor, David Powell,Lottie Mitchell, Wayne Hill, Rufus Hodges, andDaniel Koonce immediate and full reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority and other rightsand privileges.WE WiI.. make the above-listed employees wholefor any loss of earnings they may have suffered be-cause of the discrimination against them, plus inter-est.SMITHFIELD PACKING Co.264